One ground of appellant's motion for rehearing is that the record fails to show that the oath prescribed by law had been duly administered to the special judge who tried the case. The original transcript shows the oath and signature of the judge but omitted the jurat of the officer who administered the oath. A supplemental transcript now before us shows that the oath and jurat were properly recorded in the court minutes.
Regarding the complaint of the argument of the district attorney, we observe that the fact of the officers possession of a search warrant was in evidence. Whether the affidavit therefor was made by them or by others is not shown by the bill and was not known to the jury. The fact that the search warrant had been placed in the hands of the officers was sufficient to account for their action in making the search, without any previous knowledge or information on their part. For this reason, as intimated in the original opinion, we think the argument complained of should not have been indulged. A similar argument under some state of facts might raise a more serious question, but under the facts of the present case we think it does not call for a reversal. *Page 351 
The motion for rehearing is overruled.
Overruled.